PER CURIAM.
The judgment from which this writ of error is brought pronounces, upon a finding of guilty as charged in the indictment, that the plaintiff in error be imprisoned in a penitentiary for two years and pay a fine of $5,000 besides the costs, under an indictment charging in several counts various violations of the internal revenue statutes, with a plea of nolo contendere tendered as the only plea thereunder. The errors assigned are identical with those assigned in Tucker v. United States (No. 1,776) 196 Fed. 260, 115 C. C. A. —decided herewith, and no distinction from the indictment and record of proceedings there presented and considered appears in the present case, in so far as material for decision. So the opinion and ruling therein is applicable to this writ, and the judgment of the District Court is reversed, accordingly, and the cause is remanded, with direction either to accept or refuse acceptance of the nolo con-tendere plea as tendered, and proceed further in conformity with law.